Citation Nr: 1017443	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  04-16 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) educational assistance benefits in the amount of 
$16,131.87 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which retroactively terminated the 
Veteran's educational assistance benefits which resulted in 
the creation of an overpayment.
This claim was remanded for further development in September 
2009, and now returns again before the Board.


FINDINGS OF FACT

1. The Veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University (RMTU) to achieve a 
Diploma in Agricultural Technology.

2. For the period of October 22, 2001, through June 6, 2003, 
the Veteran received educational assistance benefits 
administered in the amount of $16,131.87 based on his 
enrollment at RMTU.

3. A fraud investigation conducted by the Manila RO 
determined that a fraud scheme was perpetuated by the 60 
Veterans enrolled at RMTU, including the Veteran that is the 
subject of this decision.

4. The investigation concluded that Veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but never really attended classes.

5. An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was conducted by all 60 Veterans enrolled at RMTU, and that 
the fraud resulted in these students collecting VA 
educational assistance benefits even though they were not 
really attending classes.

6. The Veteran was paid for courses which did not have 
genuine attendance or assignment requirements and were not 
educational.

7. The charged indebtedness in the amount of $16,131.87 was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $16,131.87 is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, noting that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51).  The Board finds 
that the issue on appeal, namely, a question whether a debt 
was properly created, is comparable to a waiver claim.  
Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.

Nevertheless, the Board notes that the RO explained to the 
Veteran the basis for the finding that the debt was valid in 
the rating decision and the Statement of the Case (SOC). The 
RO also afforded him the opportunity to present information 
and evidence in support of his claim.  In addition, the Board 
notes that the Veteran is represented by an attorney who is 
knowledgeable with respect to the controlling law and 
regulations.

The Board additionally observes that the Veteran's attorney 
is also representing at least 29 other Veterans who were 
found to have overpayments as a result of the investigation 
described below, and the attorney has asked on several 
occasions to have all 30 claims consolidated in a manner 
similar to class action lawsuits. However, the Board has no 
authority to consolidate appeals in this manner and the 
Veteran's attorney has been so advised.  38 U.S.C.A. § 7107 
(West 2002). Accordingly, this decision will address only the 
appeal of the Veteran listed on the title page.  The appeals 
of other Veterans represented by the Veteran's attorney will 
be the subject of separate Board decisions and will be based 
on the facts of each particular case in light of the 
applicable law and regulations.  Pursuant to 38 C.F.R. § 
20.1303 (2009), decisions of the Board are considered 
nonprecedential in nature.

Moreover, the Board has considered the Veteran's 
representative's requests for unredacted documents and other 
information pertaining to the individuals interviewed at RMTU 
and relied upon by VA for its finding of fraud.  However, as 
explained in correspondence sent to the Veteran's 
representative during the course of this appeal, the names of 
Veterans were withheld under exemptions set forth under 5 
U.S.C.A. § 552(b)(3) (West 2002) and 38 U.S.C.A. § 5701(a), 
(f) (2009), which bars disclosure of their names and 
addresses.  The RO also indicated that the names and job 
titles of witnesses involved in the investigation were 
withheld under exemptions set forth in 5 U.S.C.A. § 
552(b)(7), and that VA does not generally disclose the names 
of witnesses involved in an investigation.  The Board 
observes that the RO advised the Veteran's attorney that he 
could appeal the matter to the VA Office of the General 
Counsel if he disagreed with the decision to provide only 
redacted copies of these documents and provided him with 
appropriate contact information for that office.

The Board further believes that the Veteran is not prejudiced 
by VA's decision to provide only redacted copies, as he and 
the Veteran's attorney are well aware that the individuals 
interviewed during the course of the investigation included 
staff members, faculty, and students of RMTU and the 
Veteran's representative has submitted lay statements from 
individuals at RMTU as well as from the individual Veterans 
he represents in support of the Veteran's claim.  As to those 
Veterans involved in the investigation who are not 
represented by the Veteran's representative, VA is precluded 
under the Privacy Act from revealing their identities or 
other personal information.

The Veteran's attorney has also specifically requested that 
VA subpoena all individuals involved in the investigation, 
including both witnesses and VA employees, so that he may 
question them, and he has also objected to VA's reliance on 
the interviews conducted at RMTU, asserting that they amount 
to "hearsay evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  See also Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has 
a responsibility to weigh the credibility and probative value 
of testimony provided by the students and faculty at RMTU, 
just as it does any evidence provided by the Veteran that is 
the subject of this decision.  The Board will not reject such 
testimony solely on the basis that it is hearsay evidence.

Additionally, the Board recognizes that, under 38 U.S.C.A. § 
5711(a) (West 2002), VA has the authority to "(1) issue 
subpoenas for and compel the attendance of witnesses within a 
radius of 100 miles from the place of hearing. .[and] (4) aid 
claimants in the preparation and presentation of claims."  
However, in 38 C.F.R. § 20.711 (2009), the Secretary has 
defined the scope of this subpoena power to include 
compelling the attendance of witnesses within a radius of 100 
miles from the place of hearing, and to aid in the production 
of "tangible evidence."  The regulation does not contemplate 
issuing subpoenas to allow witnesses to be questioned outside 
of the context of a personal hearing, and even then, the 
individual must reside within a 100 mile radius of the 
hearing.  Furthermore, the regulation specifically provides 
that a subpoena will not be issued to compel the attendance 
of VA adjudicatory personnel.  38 C.F.R. § 20.711(a) (2009).  
In this instance, the Veteran's representative has requested 
subpoenas outside the scope of the situations contemplated by 
the applicable regulation.

In consideration of the foregoing, the Board finds that this 
case is ready for appellate review.

The Veteran has been charged with indebtedness to VA in the 
amount of $16,131.87.  This amount represents payment 
received for Chapter 30 Education Benefits for the period of 
October 22, 2001, through June 6, 2003.  The RO notified the 
Veteran that a review of records at RMTU showed that he did 
not attend classes, which were certified and paid for by VA.  
The RO based its overpayment determination on the results of 
a VA compliance survey conducted in the Republic of the 
Philippines.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  38 
U.S.C.A. § 3002(3) (West 2002); 38 C.F.R. § 21.7120 (2009).  
A program of education, in pertinent part, is any unit course 
or subject or combination of courses or subjects, which is 
pursued at an educational institution.  38 C.F.R. § 
21.7020(b)(23) (2009).

The Veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursuing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2009).  
The term attendance means the presence of a Veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the Veteran is enrolled and is pursuing a program of 
education. 38 C.F.R. § 20.7042(b)(2) (2009).

In order to receive educational assistance for pursuit of 
program of education, an individual must demonstrate 
satisfactory pursuit of a program, satisfactory conduct, and 
satisfactory attendance.  38 C.F.R. § 21.7153(c) (2009).  VA 
will discontinue educational assistance if the individual 
does not maintain such progress and conduct.  Id.  The amount 
of overpayment of educational assistance paid to a Veteran 
constitutes a liability of that Veteran.  38 C.F.R. § 
21.7144(b) (2009).

The Board observes that there is both unfavorable and 
favorable evidence of record regarding the question of 
whether the Veteran satisfactorily pursued an approved 
program of education by regularly attending classes and 
completing class assignments, as required by the instructor 
and under the regularly prescribed standards of RMTU, to 
receive course credit during the time of his enrollment.

Against the Veteran's claim are the investigation findings 
and supporting documentation.  The record reflects that a 
routine educational compliance survey was conducted by one of 
the Manila RO Educational Compliance Survey Specialists 
(ECSS) in October 2002.  The audit examined school records 
associated with 10% of the Veteran student population.  The 
records were made available by the Registrar Clerk at RMTU.  
Of the 6 records examined, there were discrepancies found in 
all records.  No overpayments were found based on the 
available school records presented; however, it was noted 
that it may be necessary to conduct a more extensive 
compliance survey at a later date, including class checks to 
monitor actual class attendance of the students.

Based on the results of the initial survey, a 100% compliance 
audit was then initiated in February 2003.  This audit 
examined records associated with all 60 Veteran students.

The survey began at the San Marcelino Campus by interviewing 
the Chancellor of RMTU, who reported that the Veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus where 
they often meet, and that they had donated several garbage 
bins located throughout the campus.  The compliance survey 
continued at the Registrar's office of the Porac Botolan 
Campus of RMTU, where additional student records were 
reviewed.

In reviewing the records, discrepancies were found in all 60 
records.  These included: the absence of final grades for 
certain courses or for entire semesters; different signatures 
or penmanship appearing on certificates of registration (the 
staff of the university reported that sometimes students' 
wives or classmates filled out the forms on their behalf); 
and indications that some students received credits 
consistent with only part-time enrollment even though they 
were receiving VA benefits for full-time enrollment.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, Veteran students, and 
non-Veteran students.

The investigators determined that Veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but never really attended classes.  The 
Veterans would meet once a week at a location on campus and 
circulate attendance sheets for the various classes they were 
enrolled in and signed them.  The elected leader of the group 
would turn the sheets into the relevant professors.  Mid-term 
and final examinations were done collectively by a group of 
Veterans.  All the Veterans received passing grades.

In depositions, some instructors revealed that they did not 
personally verify the presence of the Veteran's students in 
their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the Veteran 
students.  Some of the instructors indicated that they did 
not know whether the Veteran students actually attended, and 
some admitted that they were aware of the fact that the 
Veteran students did not attend many classes.  Instructors 
also gave various reasons for the different treatment 
accorded Veteran students over non-Veteran students, such as 
language barriers, "humanitarian reasons," or the Veteran 
students already having advanced knowledge.  Some faculty 
members acknowledged that Veteran students were only expected 
to act as financiers by providing monetary assistance to 
complete projects while the non-Veteran students were 
expected to do the labor. Several faculty members and non- 
Veteran students reported that the non-Veteran students were 
stringently held to the requirement of reporting to class 
five days a week, but that Veteran students were not.  Some 
faculty members also admitted that they had been given cash 
incentives by the administration, which they were told came 
from donations by the Veteran students.

The investigators concluded that the "scheme" had been 
happening for decades with one teacher disclosing that such 
practices had existed since that teacher had started in 1989.  
Most teachers, staff, and non-Veteran students reported that 
the Veteran students had not been attending classes, which 
was contrary to the insistent claims of the Veteran students 
that they had.

The school also benefited because the Veterans would pay for 
various expenses the school could not afford, to include new 
curtains, sports equipments, water dispensers, renovations, 
holiday party expenses, etc.  The Veterans also provided cash 
payments directly to professors and school administration 
officials.  All the Veterans were enrolled in the Diploma in 
Agriculture or the Bachelors in Agriculture program under the 
College of Agriculture.

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the Veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.

Based on his review, the agent concluded that fraud was 
committed by the 60 Veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved Veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that Veteran students 
were listed as enrolled at RMTU, as full time students, 
solely to collect VA benefits.  They never really attended 
classes, and would meet once a week at a location on campus 
to circulate attendance sheets for various classes they were 
enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
Veteran's park, where they would be answered collectively 
based on the "honor system."  All of the Veterans would 
subsequently receive passing grades, and the school benefits 
from this system because the Veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer." It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 Veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the Veterans never attended 
classes; the testimony of seven non-Veteran students and one 
Veteran student that was not involved in the "scheme," who 
all indicated that the Veterans did not attend classes; and 
the testimony of non-Veteran students, who indicated that the 
Veterans began attending classes regularly after the onset of 
the investigation by the Manila RO. T he agent also pointed 
to the joint statement signed by 17 of the Veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at 
Laney College in Oakland, California, and that scheme 
resulted in a loss of $6 million for VA.  The agent indicated 
that it was his belief that the scheme at Laney College was 
exported from the school in the Philippines, as there were 
many similarities beyond just the mechanics of the scheme, 
similar terminology, and the fact that the RMTU scheme had 
reportedly been going on since the 1980's.  Furthermore, 
several RMTU professors noted that, when the naval center was 
still active, they had many more Veterans enrolled.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

The evidence which is of record includes transcripts of the 
many depositions referred to in the investigation reports.  
For example, one deposition report dated May 13, 2003, 
reflects that an associate professor at the school stated 
that "They absolutely did not attend the regular classes 
along with the non-VA students who were required to report in 
the class 5 days a week."  One deposition reflects that VA 
students' attendance was not checked with a roll call, as was 
the case for regular students.  The same professor stated 
that in lieu of classroom attendance, the VA students 
submitted "projects" such as sports equipment.  Another 
professor stated that VA students submitted farm tools in 
lieu of projects.  Another deposition indicates that grades 
were based on the VA students support or financial 
contribution to projects.  Many other depositions from other 
witnesses contain essentially the same account.

Furthermore, the Veteran's attorney submitted several 
statements in 2007 and 2008 that were signed and dated in 
March 2005 by instructors at RMTU stating, as a general 
matter, that they would not misreport a student's attendance 
nor provide a course grade to a student who had not properly 
attended classes.  The instructors also indicated that they 
had been pressured by investigators to state that the 
Veterans did not attend class.  The Board notes that the 
March 2005 faculty statements submitted by the Veteran's 
representative are clearly inconsistent with the interviews 
with faculty described in the investigation report wherein 
instructors reported that the Veteran students did not attend 
class.  However, the Board is unable to discern which 
statements of the faculty are indeed true.  Thus, the March 
2005 statements alone do not provide any insight as to 
whether the Veteran regularly attended classes and are 
afforded no probative value with respect to the issue on 
appeal.

The Board notes that this claim was remanded in September 
2009, in order that the Veteran might be offered a hearing, 
however, the Veteran's representative, in a letter received 
in August 2009, specifically indicated that he wanted all 
hearing requests withdrawn.

After careful consideration of the evidence as a whole, the 
Board affords more probative weight to the investigative 
findings and the evidence in support of such findings than 
the testimony and evidence provided by the Veteran in support 
of his claim.  In that regard, the Board notes that the 
Veteran has not presented objective evidence that contradicts 
the investigative findings for any time relevant to his 
current appeal.  Although the Veteran indicated that he 
attended all classes according to the RMTU attendance 
policies, the Veteran has not denied that the Veteran 
students were separated from the non-Veteran students by RMTU 
professors and had different course requirements than the 
non-Veteran students enrolled in the same course.  Although 
he has stated that he never paid a teacher for a grade, the 
Veteran also has not denied that the Veteran students 
purchased books and supplies for courses in which they were 
enrolled or otherwise donated money to RMTU for course 
materials.

The Veteran and his representative have pointed to various 
documentations from RMTU in support of his appeal, including 
Enrollment Certifications and a transcript of passing grades.  
However, it was implicit in the activity discovered by the 
Manila RO, and later confirmed by the OIG, that the Veteran 
students at RMTU received course credit in return for the 
donations and gifts that they provided the school. Certainly, 
it is clear that RMTU routinely confirmed to the RO that 
these students were enrolled, attending classes, and 
receiving passing grades.  Documentation to that effect, such 
as transcripts or enrollment certifications, in no way 
contradicts the findings of the Manila RO or the OIG, and the 
Board finds it to be of no probative value.

The Board recognizes that the Veteran's representative has 
cited to the provisions of 38 C.F.R. § 21.7153(c), which 
defines "satisfactory attendance" on the part of a 
beneficiary as meeting the regularly prescribed standards of 
the educational institution in which he is enrolled and 
essentially argues that, because the school accepted the 
Veteran's attendance as adequate, VA is obligated to do so 
regardless of the frequency of the Veteran's actual 
attendance.

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-Veteran 
students at RMTU that the Veteran students were not being 
held to the same standards of attendance or class 
participation that the non-Veteran students were, and that 
this was due to the donations made to the school by the 
Veteran students.  Under these circumstances, it cannot be 
said that the Veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. § 
21.7153(c).

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a Veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the activity discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university. It is difficult for the Board to 
imagine any argument that could justify this process as being 
consistent with the purpose of Chapter 30 benefits.  In the 
Board's opinion, the school's complicity does not in any way 
mitigate the actions of the Veteran in participating or going 
along with this activity.

The Board has also considered the assertion by the Veteran's 
attorney that one or more of the employees of the Manila RO 
insinuated to the Veteran students and faculty of RMTU that 
they were open to bribes, and that it was only the failure to 
pay such bribes that resulted in the findings of the RO's 
investigation.  In support of this assertion, he has 
submitted statements from several of the Veteran students who 
were the subject of the investigation at RMTU.  However, the 
only evidence suggesting that RO employees undertook such 
conduct apparently are the assertions of the Veteran's 
representative's clients. Their credibility must be weighed 
against the numerous depositions from faculty members and 
non-Veteran students indicating that the Veteran students did 
not attend classes, and the specific findings of fraud were 
made by both the Manila RO and the OIG in San Francisco.  It 
is difficult to imagine that a failure to accept bribery 
offers from Manila RO employees could have resulted in the 
fabrication of the substantial amount of evidence obtained by 
that RO of the scheme that apparently existed in RMTU. 
Furthermore, the depositions and other documents created as a 
result of their investigation were independently reviewed by 
the OIG in San Francisco, as well as statements of the 
Veteran students.  The OIG specifically found that fraud had 
occurred at RMTU.  It seems extremely unlikely that the 
employees of the Manila RO could have fabricated the 
testimony of the faculty members and students at RMTU who 
reported that the Veterans were allowed to pass classes 
without attending in exchange for gifts, and it also seems 
equally unlikely that the faculty members or students at RMTU 
would testify to such if the practice was not actually 
occurring.  There seems to be no motivation for either 
faculty or non-Veteran students to lie about such an 
arrangement if it did not, in fact, exist.

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim as it is clear that Veteran students were given 
preferential treatment at RMTU due to the financial benefits 
bestowed upon the institution and the Veteran was not 
required to participate in his classes as a regular student 
to receive passing grades in classes for which he was 
enrolled for the periods relevant to the current appeal.  In 
the final analysis, however, the appellant knew or should 
have known that the virtual absence of standards in class 
attendance and assignments was not compatible with a genuine 
educational program.  Thus, the Board concludes that the 
Veteran's debt was validly created.

The arguments advanced by the Veteran throughout the course 
of this appeal, particularly with respect to his assertion 
that he did not knowingly engage in any wrongdoing or fraud, 
are more appropriately considered in the context of a claim 
of entitlement to waiver of recovery of overpayment of VA 
compensation benefits.  No such claim is currently before the 
Board.

In reaching the above conclusion, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, in this case is 
against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The overpayment of VA educational assistance benefits in the 
calculated amount of $16,131.87 was validly created. The 
appeal is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


